Citation Nr: 0606848	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
joint disease of the right knee, evaluated as noncompensable 
for the period January 8, 2001 through August 6, 2002, and as 
10 percent disabling thereafter.  

2.  Entitlement to an increased evaluation for left cuboid 
fracture, evaluated as noncompensable for the period January 
8, 2001 through August 6, 2002, and as 10 percent disabling 
thereafter.  

3.  Entitlement to service connection for low back disability 
to include degenerative joint disease of the right sacroiliac 
joint.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1998 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 2004, the Board remanded the matter for additional 
development.  It is now again before the Board for 
disposition.  

The issues of entitlement to service connection for low back 
disability, to include degenerative joint disease of the 
right sacroiliac joint, and entitlement to an increased 
rating for the right knee are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  For the period January 8, 2001 through August 6, 2002, 
the veteran's service-connected left foot disability was 
manifested by a normal range of motion; it was not manifested 
by painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the left ankle.

2.  For the period beginning August 7, 2002, the veteran's 
service-connected left foot disability is manifested by 
dorsiflexion of 15 degrees and plantar flexion of 40 degrees; 
it is not productive of edema, instability, or weakness of 
the left foot or ankle.  


CONCLUSIONS OF LAW

1.  For the period January 8, 2001 through August 6, 2002, 
the criteria for a compensable evaluation for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5283, 5284 (2005).
  
2.  For the period beginning August 7, 2002, the criteria for 
an evaluation in excess of 10 percent for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; the veteran's assertions; 
VA treatment records and examination reports; and, private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for the 
foot disability it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such is the 
case here. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2005).

The relevant medical evidence includes a February 2002 VA 
report of left ankle X-rays that listed an impression of 
normal study.  

A February 2002 VA joints examination report noted that the 
veteran complained of mild anterior left ankle pain 
associated with crack sounds upon moving the ankle.  It was 
noted that there had been no visits to the emergency room or 
to a doctor due to the veteran's left ankle.  Furthermore, it 
was noted that he had not been absent from his part-time job 
at a casino in the previous five months due to his left ankle 
condition.  Upon physical examination, dorsiflexion of the 
left ankle was 20 degrees and plantar flexion was 45 degrees.  
The examiner stated that there was no painful motion in the 
range of motion of the left ankle.  The examiner further 
stated that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
the left ankle.  It was noted, though, that there was 
crepitus of the left ankle.  The diagnoses were minimal 
patellofemoral joint disease per the February 2002 VA right 
knee X-rays and mild increased blood pool activity on the 
hands, wrists, right knee, ankles, and great toes bilaterally 
as may be seen on inflammatory, traumatic, or degenerative 
changes by three phase bone scan performed in March 2002.  

An August 7, 2002 VA progress note stated that the veteran 
reported having left foot pain for two years.  

A June 2003 VA feet examination report noted that the veteran 
complained of pain with weightbearing and throbbing pain when 
sitting down after prolonged walking.  The pain was stated to 
be on the lateral aspect of his left foot.  He complained of 
swelling and frequent cramps in the left foot.  The veteran 
reported having additional limitation of motion and 
functional impairment during flare-ups of pain of the left 
foot, indicated to occur after prolonged walking.  Upon 
physical examination, the examiner stated that there was no 
gross foot abnormality on inspection.  The left ankle had 15 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
The veteran complained of pain with ankle motion.  The 
examiner stated that range of motion and flexion did not 
appear to be additionally limited by pain, fatigue, weakness, 
or lack of endurance upon repetitive use, though the veteran 
complained of increased pain and decreased functional 
activity with "pain flare-ups."  The left foot was tender 
to palpation at the lateral foot, anterior and inferior to 
lateral malleolus at the cuboid bone.  There was no swelling 
or ankle instability and there was a negative anterior-
posterior drawer test.  The veteran was stated to ambulate 
with equal step length and normal cadence.  The veteran was 
able to stand, squat, supinate, pronate, rise on toes, and 
rise on heels, but complained of pain in the left lateral 
foot and right knee with squatting.  Nonetheless, he was able 
to squat.  The diagnosis was cuboid stress fracture, left 
foot, by history.  

A February 2005 VA feet examination report noted that the 
claims folder was carefully reviewed in conjunction with the 
examination report.  The veteran reported a constant, 
moderate-to-severe left foot pain localized on the lateral 
area with radiation to the fifth toe, stated to be associated 
with occasional cramps and numbness.  He reported that, 
though he had chronic pain, he had had no acute flare-ups of 
left foot pain.  It was noted that the veteran was employed 
as an attendant in a hotel.  He reported difficulty with 
squatting, sitting for a long time, or walking.  Upon 
physical examination, his toes were within normal limits.  He 
had 15 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  There was painful motion on the last degree of the 
range of motion.  The examiner stated that the veteran was 
additionally limited by pain following repetitive use of the 
left ankle and foot.  He was not additionally limited by 
fatigue, weakness, or lack of endurance.  The examiner stated 
that there was actually no major functional impact and noted 
that, during the past year, the veteran had had no acute 
flare-ups of left ankle pain and foot pain which functionally 
impaired him.  The examiner stated that there was no 
objective evidence of painful motion on all movements of the 
left ankle and foot.  There was no edema, instability, or 
weakness of the left foot or ankle.  There was, though, 
tenderness to palpation of the left foot cuboid area lateral 
aspect and left ankle lateral malleolus.  It was stated that 
the veteran could stand, do supination, pronation, and rise 
on heels without problems.  He was able to rise on toes with 
limping of his left foot.  He could not squat.  The diagnosis 
was left foot cuboid fracture.  

				Left Cuboid Fracture

The veteran's left foot disability is evaluated as 10 percent 
disabling under DC 5299-5284, effective August 7, 2002.  The 
veteran's left foot condition was evaluated as noncompensable 
for the period January 8, 2001 through August 6, 2002 under 
DC 5283.  

Under both DC 5283, pertaining to malunion or nonunion of 
tarsal or metatarsal bones, and DC 5284, pertaining to other 
foot injuries, a 10 percent evaluation is warranted if the 
condition is moderate.  A 20 percent evaluation is warranted 
where the condition is moderately severe and a 30 percent 
evaluation is warranted where the condition is severe.  With 
actual loss of the foot, a 40 percent evaluation is 
warranted.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for his service-connected left 
foot disability for the period January 8, 2001 through August 
6, 2002.  The February 2002 VA report of left ankle X-rays 
listed an impression of a normal study and the February 2002 
VA joints examination report stated that there was 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  
Furthermore, it was stated that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the left ankle.  Accordingly, the 
veteran's claim for a compensable evaluation for his service-
connected left foot disability for the period January 8, 2001 
through August 6, 2002, must be denied.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent for the period beginning August 7, 2002.  In this 
regard, the Board notes that the June 2003 VA feet 
examination report listed dorsiflexion of 15 degrees and 
plantar flexion of 40 degrees.  Moreover, there was no 
swelling or ankle instability and there was a negative 
anterior-posterior drawer test.  The February 2005 VA feet 
examination report also listed dorsiflexion of 15 degrees and 
plantar flexion of 40 degrees.  And, although the examiner 
stated that the veteran was additionally limited by pain 
following repetitive use of left ankle and foot, he was not 
additionally limited by fatigue, weakness, or lack of 
endurance.  There was no edema, instability, or weakness of 
the left foot or ankle.  Based on the foregoing, the Board 
finds that the objective evidence of record shows no more 
than moderate disability of the left foot.  Therefore, the 
veteran's claim for an evaluation in excess of 10 percent for 
the period beginning August 7, 2002 must be denied.    

The Board acknowledges the veteran's subjective complaints of 
left ankle pain, as VA is required to take pain symptoms into 
account to the extent these symptoms are supported by 
adequate pathology, in ratings involving limitation of range 
of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  However, it was stated in the 
February 2002 examination report that there was no painful 
motion in the ranges of motion of either the left ankle.  The 
examiner further stated that there was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the left ankle.  Also, the June 2003 VA feet 
examination report stated that the range of motion did not 
appear to be additionally limited by pain, fatigue, weakness, 
or lack of endurance upon repetitive use.  However, the 
February 2005 VA feet examination report stated that the 
veteran was additionally limited by pain and fatigue 
following repetitive use of the left ankle and foot.  The 
Board notes that, although such additional limitation was not 
specifically quantified, it was stated that there was painful 
motion on the last degree of the range of motion.  Again, he 
had 15 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  It is stressed that the examiner stated that there 
was actually no major functional impact and noted that, 
during the past year, the veteran had had no acute flare-ups 
of left ankle pain or foot pain which functionally impaired 
him.  Based on the above, the Board finds that the objective 
evidence does not show that the veteran's left foot condition 
has limitation of motion warranting a compensable evaluation 
for the period January 8, 2001 through August 6, 2002, or an 
evaluation in excess of 10 percent for the period beginning 
August 7, 2002, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.      

A higher rating for the left foot is not available under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5271, a 10 
percent evaluation is warranted for moderate limited motion 
of the ankle and a 20 percent evaluation is warranted for 
marked limited motion of the ankle.  The objective evidence 
of record does not show any limitation of left ankle motion 
for the period January 8, 2001 through August 6, 2002, and 
certainly no more than moderate limitation of left ankle 
motion thereafter.  In this regard, the Board reiterates that 
the veteran's left foot condition is currently evaluated as 
10 percent disabling, effective August 7, 2002.  
Additionally, there is no evidence of ankylosis of the left 
ankle.  Therefore, a rating under DC 5270 would be 
inappropriate.    

Accordingly, the Board concludes that a compensable 
evaluation for the period January 8, 2001 through August 6, 
2002, and an evaluation in excess of 10 percent for the 
period beginning August 7, 2002, for the service-connected 
left foot disability are not warranted.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment (despite the veteran's 
statements that his condition causes limitations at work) due 
to the veteran's service-connected left foot disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a December 2002 letter informed 
the appellant that, in order to establish entitlement to an 
increased evaluation, the medical evidence must show that the 
service-connected disability had worsened.  Additionally, 
June 2004 and December 2004 letter stated that, in order to 
establish entitlement to an increased evaluation for his 
service-connected disabilities, the evidence needed to show 
that the service-connected conditions had gotten worse.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the June 2004 and December 2004 letters informed the 
veteran  that VA's duty to assist included developing for all 
relevant records from any federal agency (to include military 
records, VA medical records, or Social Security 
Administration records), and making reasonable efforts to get 
relevant records not held by a federal agency (to include 
from state or local governments, private doctors and 
hospitals, or current or former employers).  The letters also 
informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claims.    
     
In addition, the December 2002 statement of the case (SOC) 
and March 2004 and June 2005 supplemental statements of the 
case (SSOC's) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, both the June 2004 and December 2004 VCAA notice 
letters sent to the veteran specifically requested that the 
veteran provide VA with any evidence or information that he 
had pertaining to his claims.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  For 
instance, the SOC and SSOC's included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the SOC and SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased (compensable) evaluation for the veteran's left 
foot disability for the period January 8, 2001 through August 
6, 2002 is denied.  

An increased evaluation for the veteran's left foot 
disability for the period beginning August 7, 2002 is denied.  


REMAND

As part of the June 2004 Board remand, it was directed that 
the veteran be scheduled for a VA examination in order to 
ascertain the proper diagnosis and etiology of any low back 
disability.  The examiner was specifically directed to, with 
respect to the low back disability, provide a medical opinion 
as to whether it is at least as likely as not (50 percent 
probability or more) that any current back disorder found is 
related to the veteran's service, to include the back 
problems for which he was treated therein.    

In February 2005, the veteran was, indeed, afforded a VA 
spine examination.  The examination report listed diagnoses 
of (1) mild arthritis of the right sacroiliac joint by X-rays 
February 27, 2002; (2) degenerated disc with bulging annulus 
fibrosus and central disc herniation with compression of the 
dural sac at L4-L5 and L5-S1, bulging discs by CT scan fee 
basis February 11, 2005; and, (3) right lumbar radiculopathy 
secondary to diagnosis number 2.  The examiner stated that 
diagnosis number 1, mild arthritis of the right sacroiliac 
joint, was related to the natural process of aging.  He 
stated further that one could not develop degenerative joint 
disease or arthritis during a period of three years of 
service and that it was a longstanding process.  He then 
indicated that the rest of his opinion could be found in the 
"feet worksheet."  It is presumed that the examiner was 
referring to the report of the VA feet examination of the 
same day, which he also conducted.  However, a review of this 
examination report failed to reveal an opinion regarding 
whether the veteran's other diagnosed back conditions, 
specifically, diagnosis number 2 was related to service.  In 
this regard, it is acknowledged that diagnosis number 3 was 
stated to be secondary to diagnosis number 2.  

With respect to the right knee, the previous remand requested 
the examiner to address functional limitations of the knee as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and to 
address such limitation in terms of additional loss of 
motion.  The examination was conducted and it was indicated 
that there was functional loss due to pain; however, no 
attempt was made to characterize the functional loss in terms 
of additional loss of motion.  The RO then cited the 
functional loss caused by pain as a basis to award a 10 
percent rating for the knee disability under Diagnostic Code 
5257 which pertains to recurrent subluxation or instability. 

Based on the foregoing, the Board concludes that the 
directives of the June 2004 Board remand were not fully 
complied with.  The U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should make arrangements to 
have the veteran undergo special 
orthopedic examinations relative to his 
low back and right knee disabilities.  

(a)  With respect to the low back, 
the examiner should provide a 
medical opinion as to whether it is 
at least as likely as not (50 
percent probability or more) that 
any current low back disability 
found is related to the veteran's 
service.  Specifically, it must be 
determined whether the back problems 
experienced by the veteran 
represented the initial 
manifestations of any current 
chronic back disability present.  In 
this regard, the examiner's 
attention is directed to the service 
medical records dated February 4, 
1999 and February 18, 1999.  

(b) With respect to the right knee, 
the examiner should describe for the 
record whether the veteran has 
recurrent instability or subluxation 
of the knee and, if so, describe the 
severity thereof.  The examiner 
should also fully describe any 
weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  If 
feasible, these determinations 
should be portrayed in terms of the 
degree of additional range of motion 
loss.  If such a determination is 
not feasible, this should be stated 
for the record and the reasons 
provided. Additional limitation of 
motion during flare-ups and 
following repetitive use should also 
be noted.  In addition, x-ray 
examination should be conducted of 
the right knee in order to ascertain 
whether he currently has arthritis 
involving the knee.  

The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
medical opinion.  The medical opinion 
report should reflect that such a review 
was conducted.  The reasons and bases for 
the medical opinion should be set forth 
in the report.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


